

                                                                                Exhibit
10.2
                                
RESOLUTION OF
THE BOARD OF DIRECTORS
SUMMIT FINANCIAL GROUP, INC.


Adopted on April 28, 2006
 
WHEREAS, the Board of Directors of Summit Financial Group, Inc. (the “Company”)
has reviewed its Amended and Restated Articles of Incorporation and has
determined that the indemnification provisions contained in Article IX, Section
3, thereof do not expressly authorize the advancement of reasonable expenses
incurred by a director or officer who is a party to a proceeding because he or
she is a director or officer of the Company; and
 
WHEREAS, pursuant to section 31D-8-858(a) of the West Virginia Code, the Board
of Directors desires to authorize the advancement of funds to pay for or
reimburse reasonable expenses in accordance with Section 31D-8-853 of the West
Virginia Code or such successor provision as may be adopted.
 
NOW, THEREFORE, BE IT RESOLVED, that the Company shall advance funds to pay for
or reimburse the reasonable expenses incurred by a director or officer of the
Company who is a party to a proceeding because he or she is a director or
officer of the Company in accordance with Section 31D-8-853 of the West Virginia
Code. In order to be entitled to the advancement of expenses contemplated
herein, unless otherwise waived by the Company, the director or officer shall
provide written notice of any proceeding against him or her which he or she
believes entitles the director or officer to advancement of expenses.
 